Citation Nr: 1542749	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Basic eligibility for nonservice-connected disability pension benefits.

2.  Entitlement to service connection for acute pyelonephritis.

3. Entitlement to service connection for benign positional vertigo.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection lacunar infarct.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The appellant served as a Special Philippine Scout from June 1946 to February 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Also on appeal, under the limited jurisdiction of 38 C.F.R. § 19.9(c), is a March 2014 rating decision.  

In August 2015, the Board sent the appellant a letter asking him to clarify his choice of representative as his prior designation was not valid.  (The veterans' service organization he designated did not agree to assume representation.)  The Board's August 2015 letter was sent to his last known address of record.  It informed him that if he did not respond within 30 days, it would be assumed that he wished to represent himself.  

The Board's August 2015 letter was returned as undeliverable.  Because there are no alternative known addresses of record, the Board must assume that the appellant wishes to proceed without a representative.  See Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); see also Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pension

The appeal for a nonservice-connected pension must be remanded pursuant to Tagupa v. McDonald, 27 Vet. App. 95, 101 (2014).  Specifically, the RO has attempted to verify the appellant's service through the National Personnel Records Center (NPRC).  Those responses have been negative to the extent they state that the appellant's records have been destroyed in a fire.  Pursuant to Tagupa, however, the responses from the NPRC are insufficient to determine qualifying service.  See 27 Vet. App. at 101.

Service connection

The claims of service connection listed on the title page must be remanded for issuance of a statement of the case (SOC) pursuant to 38 CFR § 19.9(c).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send a request to the United States Department of the Army to verify whether the appellant had qualifying service in the Armed Forces of the United States.  The Department of the Army is requested to confirm which documents were researched and whether the appellant had recognized service.

2.  Issue the appellant an SOC with respect to his service connection claims listed on the title page of this remand.  This issuance should include notification of the need to timely file a substantive appeal to perfect his appeal on the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




